Bussell, Chief Justice.
1. A petition seeking to rescind a conditional bill of sale because of alleged fraudulent representations of the vendor as to the kind, quality, and condition of the personalty sold, to recover the portion of the purchase-money paid by the vendee, and for injunction, cancellation, and accounting, in which are set up no peculiar circumstances showing a necessity of interposition by a court of equity, such *708as insolvency or non-residence of the vendor, is not maintainable in equity, as the plaintiff has an adequate and complete remedy at law.
No. 11506.
January 14, 1937.
2. The fact, that it is alleged that the vendor is threatening to transfer the conditional-sale contract to a third person does not afford any ground for equitable relief under the facts of this case.
3. The judge did not err in sustaining the general demurrer and in dismissing the petition on the ground that no cause for equitable relief was shown.

Judgment affirmed.


All the Justices concur.

Ben O. Williford, for plaintiff.
Harold Hirsch, Marion Smith, Hamilton Lolcey, and Ralph H. Pharr, for defendant.